EXECUTIVE EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT made as of the 10th day of January 2006, by and between
TELECOMM SALES NETWORK, INC., a Delaware corporation (the “Company”) and J.
LLOYD BREEDLOVE, an individual (the “Executive”).


W I T N E S S E T H :


WHEREAS, the Company is engaged in the manufacture and marketing of infection
prevention and control products broadly defined; and


WHEREAS, the Company desires to employ the services of a President, Chief
Executive Officer and Chairman of the Board pursuant to the terms of a written
employment agreement; and


WHEREAS, the Company desires to engage the services of Executive as its
President, Chief Executive Officer and Chairman of the Board, and Executive is
willing to accept such engagement, all on and subject to the terms and
conditions hereinafter set forth,


NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
unconditionally acknowledged, the parties hereto do hereby agree as follows:


1.  Employment. During the Term (hereinafter defined) of this Agreement, the
Company hereby employs Executive as its President, Chief Executive Officer and
Chairman of the Board, and Executive hereby accepts such employment, upon and
subject to the terms and conditions set forth in this Agreement.


2. Executive's Duties and Responsibilities.


  2.1. Executive will, during the Term of this Agreement, have all of the
duties, powers and authority and will perform all services customarily
associated with the positions of President and Chief Executive Officer as well
as such other duties and services consistent with such position as the Company’s
Board of Directors may assign to him from time to time during the Term of this
Agreement. In such capacity, Executive shall have primary responsibility for the
business of the Company. Executive’s authority to bind the Company to any
commitment or obligation is subject to the applicable provisions of the
Company’s by-laws, any agreement to which the Company is a party, and any
policies or resolutions established or adopted by the Board of Directors during
the Term hereof. Executive shall perform such services diligently, in good faith
and in a manner consistent with the best interests of the Company. Executive
further agrees to use his best efforts at all times during the Term hereof to
preserve, protect, enhance, and maintain the trade, business and goodwill of the
Company. Executive will devote substantially all of his business time and
efforts to the performance of his services under this Agreement during the Term
hereof.



--------------------------------------------------------------------------------


2.2.  Executive shall perform his services wherever his services are required.
The Company acknowledges that Executive resides in Charlotte, North Carolina and
will render his services from North Carolina, however, when and to the extent
required to perform the services provided for under this Agreement, Executive
will travel (at the Company’s expense) to such other locations where the Company
requires such services. Executive will not be required to relocate his current
residence at any time during the Term hereof.


2.3.  During the Term of this Agreement, Executive shall provide the Company
with notice of all proposed transactions or opportunities that may be brought to
his attention or otherwise introduced to him in the infection prevention and
control field promptly after the Executive’s knowledge or receipt of notice
thereof and the Company shall have the exclusive right as between the Company
and Executive to take advantage or otherwise act upon any of such proposed
transactions or opportunities.


  2.4.  In the event that, at any time during the Term hereof, the Company
decides to obtain key man life insurance on Executive’s life, with the Company
as the beneficiary thereof, Executive will cooperate with the Company and its
insurer in its effort to obtain such insurance.


3.  Term.


3.1. The term of this Agreement shall commence on the date of closing under that
certain Agreement and Plan of Merger dated as of November 11, 2005 by and among
the Company, TSN Acquisition Corporation, and EnviroSystems, Inc. (the “Merger
Agreement”) and shall terminate on the third anniversary thereafter (the
“Term”). In the event that such closing does not occur by December 31, 2005,
either party may terminate this Agreement upon ten (10) days notice to the
other. This Agreement is subject to earlier termination as provided in Section
3.2 hereof.


    3.2.  Pursuant to the provisions of Section 3.1 above, the Term of this
Agreement shall terminate on the earlier to occur of any of the following
events:


(a) The death of Executive;


(b) The Permanent Disability (hereinafter defined) of Executive as provided in
Section 6 hereof; or


(c) The failure and/or refusal of Executive to perform his services or comply
with his obligations under this Agreement and/or any breach of any of his
representations, warranties, obligations or covenants under this Agreement,
provided that, with respect to any such failure, refusal or breach which is
curable, Executive is given notice thereof by the Company and fails to cure any
such breach within thirty (30) days after such notice; or


2

--------------------------------------------------------------------------------


    (d) A final conviction of Executive for a felony or other crime involving
embezzlement, fraud or misappropriation of funds, in all of such instances to
the extent such crimes involve the Company or its subsidiaries or affiliated
companies; or
 
   (e)  Upon five (5) days notice from Executive in the event of an assignment
for the benefit of the Company’s creditors or a final adjudication of
bankruptcy, insolvency, receivership, or any such similar action against the
Company; or


    (f)  Upon twelve (12) months notice to Executive by the Company, without any
cause whatsoever; or


(g) )  The delivery of notice to the Company by Executive of the termination of
this Agreement for any breach or default by the Company of any of its
representations, warranties, obligations or covenants under this Agreement,
provided that, with respect to any such breach or default which is curable, any
such breach or default is not cured within thirty (30) days after such notice
from Executive.
 
3.3.  In the event of the termination of this Agreement by the Company pursuant
to Section 3.2(f) hereof, the Company will pay Executive, in a lump sum on the
effective date of any such termination, an amount equal to twelve (12) months of
the Base Salary then in effect.


4. Compensation. In consideration of the performance of the Executive's services
under this Agreement during the Term hereof, the Company shall pay Executive the
following compensation:


4.1. The Company will, on the 1st day of the Term hereof, pay to Executive a
signing bonus in the amount of Fifty Thousand Dollars ($50,000).


    4.2.  An annual base salary of Two Hundred Twenty Five Thousand Dollars
($225,000) in the first year of the Term hereof, Two Hundred Fifty Thousand
Dollars ($250,000) in the second year of the Term hereof, and Two Hundred Fifty
Thousand Dollars ($250,000) in the third year of the Term hereof (the “Base
Salary”), such salary to be paid to Executive in twelve (12) equal monthly
installments (less all applicable withholding and other payroll tax deductions),
in advance, on the first day of each month during the Term hereof. The Base
Salary for the first and last month of the Term hereof shall be prorated based
upon the number of days in each of such months (and such prorated Base Salary
for the first month of the Term hereof (less all such deductions) will be paid
to Executive upon the first day of the Term of this Agreement).
 
4.3. The Company shall, in addition to the Base Salary, reimburse Executive for
all ordinary and necessary out-of-pocket expenses incurred by him in the
performance of his services under this Agreement, subject to and upon receipt by
the Company of invoices or other documentation in support thereof. Such expenses
for which Executive shall be entitled to reimbursement shall include, but not be
limited to, travel, entertainment and lodging expenses.
 
4.4. In addition to the Base Salary, Executive shall be entitled to participate
in all benefit programs of the Company which are in effect during the Term
hereof for its executive officers, including, without limitation, any
retirement, pension (including 401K plans), profit sharing, insurance,
hospitalization, disability or other employee benefit plan of any type
(including, without limitation, any incentive, profit sharing, bonus or stock
option plan), it being understood that Executive shall have the same rights and
privileges to participate in such Company benefit plans as any other officer or
executive employee of the Company, except for any perquisites granted pursuant
to separate employment agreements between the Company and its officers.
Specifically, the Company shall provide Executive, in each year during the Term
hereof, with (i) three weeks paid vacation (Executive will use his best efforts
to schedule such vacation so as not to interfere with any material activities of
the Company), (ii) a $750 per month automobile allowance, which allowance will
be paid to Executive on the first day of each month during the Term hereof,
(iii) a life insurance policy, the beneficiary of which will be Executive or his
designee(s), in the face amount of Two Million Dollars ($2,000,000), (iv)
health, accident, disability and dental insurance for Executive, his spouse and
dependent children, and (v) stock and stock options as provided for in Section 5
hereof.
  
5.  Stock and Stock Options. 


5.1.  At such time during the Term of this Agreement as the shares of the
Company’s publicly traded common stock achieve a closing price of $5 or more for
thirty (30) consecutive trading days with per day trading volume on each of such
days of more than 50,000 shares, the Company will cause Mastodon Ventures, Inc.
(“Mastodon”), or its designee, to transfer to Executive 100,000 unregistered
shares of the Company’s common stock owned by Mastodon, or such designee. (the
“Shares”). 


    5.2.  Prior to the commencement of the Term of this Agreement, the Company
has or will adopt a stock option plan (the “Plan”) pursuant to which a total of
2,400,000 shares of the Company’s common stock is or will be authorized for
issuance to executives and employees of the Company at an exercise price of
$2.50 per share. As an inducement to Executive entering into this Agreement, the
Company will issue to Executive pursuant to the Plan, within ten (10) days after
the first day of the Term hereof, a qualified stock option (the “Option”),
exercisable for a period of five years from the date of issuance, to purchase up
to 750,000 shares of the Company’s Common Stock (the “Option Shares”) at an
exercise price of $2.50 per share. The Option will provide that Executive’s
right to acquire the Option Shares shall vest as follows: (i) 250,000 Option
Shares on the first day of the Term of this Agreement, (ii) 250,000 Option
Shares on the first day of the second year of the Term of this Agreement, and
(iii) 250,000 Option Shares on the first day of the third year of the Term of
this Agreement. Notwithstanding the foregoing, (x) all of the Option Shares
which have not vested will immediately vest upon the death of Executive or upon
a “Change of Control” (hereinafter defined), and (y) fifty percent (50%) of the
Option Shares which have not vested will immediately vest at such time as the
Company’s gross revenues reach Five Million Dollars ($5,000,000) in any calendar
year during the Term of this Agreement and all of the Option Shares which have
not vested will immediately vest at such time as the Company’s gross revenues
reach Ten Million Dollars ($10,000,000 in any calendar year during the Term of
this Agreement). For purposes of this Agreement, a “Change of Control” shall
occur or be deemed to have occurred at such time as (A) any “person” (as such
term is used in Section 13(d) and Section 14(d)(2) of the Securities Exchange
Act of 1934, as amended) is or becomes the beneficial owner, directly or
indirectly, of securities of the Company representing fifty (50%) percent or
more of the combined voting power of the Company’s outstanding securities, or
(B) the Board of Directors of the Company (exclusive of Executive’s vote or
consent) shall have determined that an event, other than as described in clause
(A) of this Section, results in a Change of Control.
 
3

--------------------------------------------------------------------------------


  5.3.  Executive will execute any lock-up agreement with respect to the Shares
and/or the Option Shares which is requested by any placement agent or
underwriter of the Company’s securities, provided that such lock-up agreement is
on the same terms and conditions as the lock-up agreement signed by the other
officers and directors of the Company at the time and with respect to such
request.


6. Disability. Notwithstanding anything to the contrary contained in this
Agreement, if, during the Term hereof, Executive suffers a Permanent Disability
(hereinafter defined), the Company shall continue to pay Executive the Base
Salary during the period of such disability, provided, however, that in the
event Executive is so disabled for a period of sixty (60) consecutive days or
ninety (90) days in any year during the Term hereof (the “Disability Period”),
the Company may terminate this Agreement at any time after any such Disability
Period. The term “Permanent Disability” shall mean the inability of Executive to
perform a material portion of his services under this Agreement as determined by
an independent physician selected by the Company.


7. Confidentiality and Non-Disclosure Covenant. During the Term of this
Agreement, Executive hereby acknowledges that he will obtain and be entrusted
with unpublished and material confidential and proprietary information relating
to the Company (for purposes of this Section 7, this shall include the Company
and all subsidiaries thereof), such information to include information with
respect to the Company’s present and proposed business and operations including,
without limitation, financial information relating to the Company's present and
proposed business and operations, the cost and pricing of the Company’s products
and services, proposed acquisitions of the Company, product formulations and
manufacturing processes and techniques, the terms of all material agreements to
which the Company is a party and the sources and terms of the Company’s existing
or proposed debt or equity financing. All of such information that may be
obtained by Executive shall, for purposes hereof, be referred to herein as
“Confidential Information”. Executive hereby agrees that, unless the
Confidential Information becomes publicly known through legitimate origin not
involving any improper act or omission of Executive, neither he, nor any entity
or person owned or controlled directly or indirectly by him, shall, during the
Term of this Agreement or thereafter, use for his own benefit or for the benefit
of others for any purpose and in any manner whatsoever, divulge to any person,
firm, corporation or other entity or otherwise publish or disclose any
Confidential Information (except as necessary in connection with the performance
of Executive's services under this Agreement). This Section 7 shall survive the
expiration or termination of this Agreement. Notwithstanding the foregoing,
Executive shall not be in breach of this covenant with respect to any use or
disclosure of any Confidential Information by him which is or becomes available
in the public domain or is required as a result of any legal process served upon
him in any judicial or administrative proceeding (provided that Executive
provides prompt notice of any such process served upon him in order to enable
the Company to timely contest the same, at its expense), or was obtained by
Executive from a third party without such third party's breach of agreement or
obligation of trust.


4

--------------------------------------------------------------------------------


8. Non-Competition; Non-Solicitation. 


8.1. Executive acknowledges and recognizes the highly competitive nature of the
business and proposed business of the Company and hereby agrees that, during the
Term hereof and for a period of one year after the expiration or any earlier
termination of the Term of this Agreement (other than any such earlier
termination by Executive pursuant to the provisions of Section 3.2(g) hereof)
(such period to be referred to hereinafter as the “Applicable Period”), he will
not, directly or indirectly, on his own behalf or in the service of or on behalf
of others, whether as an officer, director, stockholder, partner, trustee,
principal, employee, consultant, agent, or owner of any capital stock,
partnership interest or other interest in any corporation, partnership or other
entity, or in any other capacity, own an interest in, perform any services or
conduct any activity for or on behalf of any entity which is engaged in a
business that is competitive with that of the Company, (such prohibited
activities being referred to herein as a “Precluded Business Activity”).
Executive acknowledges that, due to the nature of the Company’s business on all
continents, it is essential to provide for as broad a geographical limitation as
possible with respect to the aforementioned covenant. Without limiting the
generality of the foregoing, it is expressly understood and agreed that although
Executive and the Company consider the restrictions contained in this Section
8.1 to be reasonable, the Executive agrees that in the event it is finally
judicially determined by a court of competent jurisdiction that the specified
time period or geographical area or scope of the foregoing restriction is
unreasonable, arbitrary, or against public policy, contrary to law, invalid and
unenforceable, the remaining provisions of this Agreement (including the
remaining provisions of this Section) shall not be rendered void, shall not be
affected thereby and shall remain in full force and effect and the provisions
hereof which are the subject of any such judicial determination shall be deemed
amended to apply to any such lesser time period, geographical area, or scope
which is judicially determined or indicated to be reasonable, non-arbitrary and
not violative of public policy, not contrary to law, invalid and/or
unenforceable and such provisions, as modified, may be enforced by the Company
against the Executive in accordance with the terms hereof. Notwithstanding the
foregoing, nothing contained in this Section is intended to nor shall preclude
the ownership by Executive of not more than five (5%) percent of the outstanding
securities of any publicly owned corporation or other entity engaged in a
Precluded Business Activity, provided that such ownership is solely for
investment purposes and is not coupled with any working relationship between
Executive and such corporation or entity. 
 
5

--------------------------------------------------------------------------------


  8.2. Executive will not, at any time during or after the Term hereof, directly
or indirectly, (i) solicit the business of any client or customer of the Company
for purposes of engaging in activities which are the same or similar to the
activities of the Company, or (ii) solicit, interfere with, or endeavor either
to cause any employee, agent, consultant, customer or supplier of the Company to
leave his or her employment with the Company, or terminate its relationship with
the Company, or (iii) induce or attempt to induce any such employee, agent,
consultant, customer or supplier to breach any employment agreement or other
agreement or arrangement that such employee, agent, consultant, customer, or
supplier may have with the Company.


8.3.  Executive hereby acknowledges that the provisions of Section 7 and of this
Section 8 are necessary for the protection of the Company's business and
goodwill and are considered by Executive to be fair and reasonable. Executive
further acknowledges that he has fully and carefully reviewed, considered and
understands all of the restrictions imposed upon him under Section 7 and this
Section 8. Accordingly, Executive hereby acknowledges and agrees that in the
event of any actual or threatened breach by him of the provisions of Section 7
and/or this Section 8, there will be no adequate remedy at law for any such
breach or threatened breach and that any such breach or threatened breach may
cause irreparable harm to the Company and, therefore, Executive hereby consents
in any such instance to the granting of injunctive or other equitable relief to
the Company, as a non-exclusive remedy, in any court of competent jurisdiction,
without the necessity of showing any actual damage or that monetary damages
would not provide an adequate remedy at a law or posting a bond therefor.
 
9. Representations and Warranties. The Company and Executive hereby represent
and warrant to each other as follows:
 
9.1. All action on the part of the Company and Executive necessary for the
authorization, execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby, has been taken and this
Agreement constitutes a valid and legally binding obligation of the Company and
Executive, as applicable, enforceable in accordance with its terms, except as
the same may be limited by bankruptcy, insolvency, reorganization, moratorium,
or other laws affecting generally the enforcement of creditors' rights and by
general principles of equity.


9.2. The authorization, execution, delivery and performance of this Agreement,
and the consummation of the transactions contemplated hereby, will not result in
any violation or be in conflict with or constitute, with or without the passage
of time and giving of notice, a breach or default under any provision of any
instrument, judgment, order, writ, decree or agreement to which the Company or
Executive, as applicable, is a party or by which it or he is bound.


6

--------------------------------------------------------------------------------


9.3. There is no action, suit, proceeding, or investigation pending, or to the
knowledge of the Company or Executive, as applicable, currently threatened
against the Company or Executive, as applicable, in any way relating to the
validity of this Agreement or the right of the Company or Executive, as
applicable, to enter into or to perform under this Agreement or consummate the
transactions contemplated hereby.


10. Indemnification. 


  10.1.  Executive will be entitled to all of the same rights of indemnification
granted by the Company to its officers and directors during the Term hereof
(including all indemnification rights pursuant to the Company’s Certificate of
Incorporation, By-Laws and any professional liability insurance policy obtained
and maintained by the Company during the Term hereof).


10.2.  The Company shall indemnify and fully defend, save and hold harmless
Executive, if Executive shall at any time or from time to time during the Term
hereof suffer any damage, liability, loss, cost or expense (including all
reasonable attorneys fees and expenses of counsel reasonably satisfactory to the
Company) (collectively, the “Losses”) arising out of or resulting from:


(a) any untruth or inaccuracy in any representation or warranty of the Company,
or the breach of any representation or warranty of the Company, contained in
this Agreement; or


(b) any failure of the Company to perform or observe any term, provision,
covenant or obligation contained in this Agreement; or


(c)  any action or proceeding commenced against Executive by any third party
based upon or arising out of the performance of Executive’s services under this
Agreement to the fullest extent as permitted under applicable law.


7

--------------------------------------------------------------------------------


10.3.  If, with respect to a third party, an event occurs or is alleged to have
occurred and Executive asserts that the Company has become obligated to provide
indemnification to him under this Section 10 (an “Indemnity Claim”), Executive
(the “Indemnitee”) shall give written notice promptly to the Company (the
“Indemnitor”). The failure to so notify Indemnitor shall not, however, release
Indemnitor from any obligation or liability it may have to Indemnitee under this
Section unless such failure materially prejudices Indemnitor. Indemnitor agrees
to defend, contest or otherwise protect Indemnitee against any Indemnity Claim
at Indemnitor’s sole cost and expense. Indemnitee shall have the right, but not
the obligation, to participate at its own expense in the defense thereof by
counsel of Indemnitee's choice and shall in any event cooperate with and assist
Indemnitor to the extent reasonably possible. If Indemnitor fails to timely
defend, contest or otherwise protect against such Indemnity Claim, Indemnitee
shall have the right to do so, including, without limitation, the right to make
any compromise or settlement thereof, and the Indemnitee shall be entitled to
recover the entire cost thereof from Indemnitor, including, without limitation,
reasonable attorneys' fees, disbursements and amounts paid as the result of such
Indemnity Claim , and Indemnitor shall be bound by any determination made in
such Indemnity Claim or any compromise or settlement effected by the Indemnitee.
If Indemnitor assumes the defense of any Indemnity Claim , (a) it will be
conclusively established for purposes of this Agreement that the claims made in
that Indemnity Claim are within the scope of and subject to indemnification
hereunder, (b) no compromise or settlement of such claims may be effected by
Indemnitor without Indemnitee's written consent unless (i) there is no finding
or admission of any violation of federal, state, local, municipal, foreign,
international, multinational or other administrative order, law, ordinance,
principal of common law, regulation, statute or treaty or any violation of the
rights of any person and no effect on any other claims that may be made against
Indemnitee and (ii) the sole relief provided is monetary damages that are paid
in full by Indemnitor; and (c) Indemnitee will have no liability with respect to
any compromise or settlement of such claims effected without its written
consent. Notwithstanding anything to the contrary contained in this Section 10,
if Indemnitee settles or compromises any Indemnity Claim without Indemnitor’s
prior written consent, Indemnitor shall have no obligation for indemnification
under this Section 10.


11. Miscellaneous.


11.1. This Agreement constitutes the sole and entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, representations, warranties, statements, promises,
information, arrangements and understandings, whether oral or written, express
or implied, between the parties hereto with respect to the subject matter
hereof. This Agreement may not be changed or modified except by an instrument in
writing signed by the party to be bound thereby.


11.2. All notices, consents, requests, demands and other communications required
or permitted to be given under this Agreement shall be in writing and delivered
personally, receipt acknowledged, or mailed by registered or certified mail,
postage prepaid, return receipt requested, addressed to the parties hereto as
follows (or to such other address and/or to such other persons as either of the
parties hereto shall specify by notice given in accordance with this provision):


8

--------------------------------------------------------------------------------


(a) If to the Company:
 
Telecom Sales Network, Inc.
 
516-D River Highway, PMB 297
Mooresville, NC 28117-6830
Attn: Chief Financial Officer


with a copy to:


Gusrae Kaplan Bruno & Nusbaum, PLLC
120 Wall Street, 11th Floor
New York, New York 10005
Attn: Lawrence Nusbaum, Esq.


(b) If to Executive:


J. Lloyd Breedlove
President and CEO
Telecomm Sales Network, Inc.
516-D River Highway, PMB 297
Mooresville, NC 28117-6830
 
 


Except as otherwise expressly provided elsewhere in this Agreement, all such
notices, consents, requests, demands and other communications shall be deemed
given when personally delivered as aforesaid, or, if mailed as aforesaid, on the
earlier of (i) the date of receipt or rejection by the addressee, or (ii) the
third business day after the date of mailing thereof, except for a notice of a
change of address which shall be effective only upon receipt.


11.3. Neither party hereto may assign this Agreement or their respective rights,
benefits or obligations hereunder without the written consent of the other party
hereto. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, heirs, personal representatives,
administrators, executors and permitted assigns. Nothing contained herein is
intended to confer upon any person or entity, other than the parties hereto, and
their respective successors, heirs, personal representatives, administrators,
executors or permitted assigns, any rights, benefits, obligations, remedies or
liabilities under or by reason of this Agreement.


11.4. No waiver of this Agreement shall be effective unless in writing and
signed by the party to be bound thereby. The waiver by either party hereto of a
breach of any provision of this Agreement, or of any representation, warranty,
or covenant in this Agreement by the other party hereto shall not be construed
as a waiver of any subsequent breach or of any other provision, representation,
warranty, or covenant of such other party, unless the instrument of waiver
expressly so provides.


9

--------------------------------------------------------------------------------


11.5. This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware with respect to contracts made and to be fully
performed therein, without regard to the conflicts of laws principles thereof.
The parties hereto hereby agree that, in the event of any action or proceeding
brought by the Company against Executive to enforce the provisions of this
Agreement, such action or proceeding may be brought in a Federal or state court
located in the County and State where the main offices of the Company reside.
If, however, Executive commences any action or proceeding against the Company to
enforce the terms of this Agreement, any such action or proceeding may be
commenced in a Federal or state court located in the County and State where the
Executive’s main residence resides. By their execution hereof, each of the
Company and Executive hereby consent and irrevocably submit to the in personam
jurisdiction of such Federal and state courts and agree that any process in any
such action or proceeding commenced in any such court under this Agreement may
be served upon him, or it, as applicable, personally, by certified or registered
mail, return receipt requested, or by Federal Express or other courier service,
with the same full force and effect as if personally served upon him or it in
Delaware. Each of the parties hereto hereby waive any claim that the
jurisdiction of any such court is not a convenient forum for any such action or
proceeding and any defense of lack of in personam jurisdiction with respect
thereto. In the event of any action or proceeding under this Agreement, the
party prevailing therein shall be entitled to payment from the other party
hereto of all of its costs in connection therewith, including its counsel fees
and disbursements.


  11.6. The parties hereto hereby agree that, at any time and from time to time
during the Term hereof, upon the reasonable request of the other party hereto,
they shall do, execute, acknowledge and deliver, or cause to be done, executed,
acknowledged and delivered, such further acts, deeds, assignments, transfers,
conveyances and assurances as may be reasonably required to more effectively
consummate this Agreement and the transactions contemplated thereby or to
confirm or otherwise effectuate the provisions of this Agreement.


11.7. If any term or provision of this Agreement, or the application thereof to
any person or circumstance, is finally determined by a court or to any extent to
be illegal, invalid or unenforceable, the remainder of this Agreement, or the
application of such term or provision to persons or circumstances other than
those as to which it is held illegal, invalid or unenforceable, shall not be
affected thereby and each term and provision of this Agreement shall be valid
and shall be enforced to the fullest extent permitted hereunder and by law.


  11.8. The parties to this Agreement hereby acknowledge that they have been
represented by separate counsel in connection with the negotiations and
execution of this Agreement.


  11.9. The Section headings contained in this Agreement are for the purpose of
convenience only and are not intended to define or limit the contents of said
Sections.


  11.10. This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties hereto and
delivered to the other party hereto.


10

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
year and date first above written.
 

WITNESS:     TELECOM SALES NETWORK, INC.                     By: /s/ Steven
Hoelscher

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Steven Hoelscher, Director

--------------------------------------------------------------------------------

Print Name      Print Name and Title                 WITNESS:             /s/ J.
Lloyd Breedlov

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

J. Lloyd Breedlov

--------------------------------------------------------------------------------

Print Name               



    
11

--------------------------------------------------------------------------------

















